SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-K (Mark One) [X]Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934For the fiscal year ended June 27, 2010. Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 []For the transition period from to . Commission File Number 0-12919 PIZZA INN, INC. (Exact name of registrant as specified in its charter) Missouri 47-0654575 (State or jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3551 Plano Parkway The Colony, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(469) 384-5000 Securities registered pursuant to Section 12(b) of the Act: Title of class Name of each exchange on which registered Common stock, par value $.01 each NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No Ö Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No Ö Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes Ö No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, ifany, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [_] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company Ö Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No Ö As of December 27, 2009, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the voting and non-voting common equity held by non-affiliates was $8,019,849 computed by reference to the price at which the common equity was last sold on the NASDAQ Capital Market. As of September 13, 2010, there were 8,010,919 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement, to be filed pursuant to Section 14(a) of the Securities Exchange Act in connection with the registrant’s annual meeting of shareholders scheduled for December 15, 2010, have been incorporated by reference in Part III of this report. 2 Risks Associated with Forward-Looking Statements This Form 10-K contains certain forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, which are intended to be covered by the safe harbors created thereby.Forward-looking statements include statements which are predictive in nature, which depend upon or refer to future events or conditions, or which include words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate” or similar expressions.These statements include the plans and objectives of management for future operations, including plans and objectives relating to future growth of our business activities and availability of funds.Statements regarding the following subjects are forward-looking by their nature: •our business and growth strategies; •our performance goals; •our projected financial condition and operating results; •our understanding of our competition; •industry and market trends; and •any other statements or assumptions that are not historical facts. The forward-looking statements included in this Form 10-K are based on current expectations that involve numerous risks and uncertainties.Assumptions relating to these forward-looking statements involve judgments with respect to, among other things, future economic, competitive and market conditions, regulatory framework and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.Although we believe that the assumptions underlying these forward-looking statements are reasonable, any of the assumptions could be inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this Form 10-K will prove to be accurate.In light of the significant uncertainties inherent in these forward-looking statements, the inclusion of such information should not be regarded as a representation that our objectives and plans will be achieved. PART I ITEM 1.BUSINESS. General Pizza Inn, Inc. and its subsidiaries (collectively referred to as the “Company”, “Pizza Inn” or in the first person notations of “we”, “us” and “our”) operate and franchise pizza buffet, delivery/carry-out and express restaurants domestically and internationally under the trademark “Pizza Inn.”We provide or facilitate food, equipment and supply distribution to our domestic and international system of restaurants through our Norco Restaurant Services Company (“Norco”) division and through agreements with third party distributors. As of June 27, 2010, the Pizza Inn system consisted of 312 restaurants, including three Company-owned restaurants, and 309 franchised restaurants.The 235 domestic restaurants were comprised of 151 buffet restaurants, 35 delivery/carry-out restaurants and 49 express restaurants.The 77 international franchised restaurants were comprised of 16 buffet restaurants, 52 delivery/carry-out restaurants and 9 express restaurants.Domestic restaurants were located predominantly in the southern half of the United States, with Texas, North Carolina, Arkansas and South Carolina accounting for approximately 37%, 16%, 8% and 7%, respectively, of the total number of domestic restaurants. Our History Pizza Inn has offered consumers affordable, high quality pizza since 1958, when the first Pizza Inn restaurant opened in Dallas, Texas.We awarded our first franchise in 1963 and opened our first buffet restaurant in 1969.We began franchising the Pizza Inn brand internationally in the late 1970s.In 1993, our stock began trading on the NASDAQ Stock Market, and presently trades on the NASDAQ Capital Market under the ticker symbol “PZZI.” 3 Our Concepts We offer three restaurant concepts: buffet, delivery/carry-out and express. Each concept is designed to enhance the smooth flow of food ordering, preparation and service.We believe that the overall configuration of each concept results in simplified operations, lower training and labor costs, increased efficiency and improved consistency and quality of our food products.Our restaurants may be configured to adapt to a variety of building shapes and sizes, offering the flexibility necessary for our concepts to be operated at any number of otherwise suitable locations. Our focused menu is designed to present an appealing variety of high quality pizza and side items to our customers.Our basic buffet restaurant menu offers three main crusts (Original Thin Crust, New York Pan and Italian), with standard toppings and special combinations of toppings.Buffet restaurants also offer pasta, salad, sandwiches, appetizers, desserts and beverages, including beer and wine in some locations, in an informal, family-oriented atmosphere.We occasionally offer other items on a limited promotional basis.Delivery/carryout restaurants typically offer the three main crusts and some combination of side items.We believe that our focus on three main crust types creates a better brand identity among customers, improves operating efficiency and maintains food quality and consistency. Our buffet and delivery/carry-out concepts feature crusts that are hand-made from dough made fresh in the restaurant each day.Pizza Inn pizzas are made from a proprietary all-in-one flour mixture, real mozzarella cheese and a proprietary mix of classic pizza spices.Domestically, all ingredients and toppings can be purchased from Norco.In international markets, the menu mix of toppings and side items is occasionally adapted to local tastes. Buffet Restaurants Buffet restaurants offer dine-in, carryout and catering service and, in many cases, also offer delivery service (“Buffet Units”).They are generally located in free standing buildings or strip center locations in retail developments in close proximity to offices, shopping centers and residential areas.The current standard Buffet Units are between 2,100 and 4,500 square feet in size and seat 120 to 185 customers.The interior decor is designed to promote a casual, lively, contemporary, family-style atmosphere. The buffet is typically offered at prices from $5.49 to $6.99, and the average ticket price per meal, including a drink, was approximately $8.30 per person for fiscal year 2010.The average per person ticket is slightly higher in restaurants offering beer and wine. We are implementing an updated image for our domestic Buffet Units.The new image includes significant exterior and interior changes in signage, color schemes and dining area configuration, including the addition of a back-fed buffet bar offering an attractive and efficient presentation.The interior features a return to colors that define our heritage, graphic accents, and updated signage and logos.Some Buffet Units feature game rooms that offer a range of electronic game entertainment for the entire family.The new image has been introduced in the Company-owned Buffet Units, as well as in new franchised Buffet Units and several existing, remodeled franchise Buffet Units. Delivery/Carryout Restaurants Delivery/carryout restaurants offer delivery and carryout service only and are typically located in shopping centers or other in-line retail developments (“Delco Units”).Delco Units occupy approximately 1,200 square feet, are primarily production facilities and, in most instances, do not offer seating.The decor of the Delco Unit is designed to be bright and highly visible and feature neon lighted displays and awnings.We have attempted to locate Delco Units strategically to facilitate timely delivery service and to provide easy access for carryout service. 4 Express Restaurants Express restaurants serve our customers through a variety of non-traditional points of sale.Express restaurants are typically located in a convenience store, food court, college campus, airport terminal, athletic facility or other commercial facility (“Express Units”).They have limited or no seating and solely offer quick carryout service of a limited menu of pizza and other foods and beverages.An Express Unit typically occupies approximately 200 to 400 square feet and is commonly operated by the operator or food service licensee of the commercial host facility.We have developed a high-quality pre-prepared crust that is topped and cooked on-site, allowing this concept to offer a lower initial investment and reduced labor and operating costs while maintaining product quality and consistency.Like Delco Units, Express Units are primarily production-oriented facilities and, therefore, do not require all of the equipment, labor, real estate or square footage of the Buffet Unit. Site Selection We consider the restaurant site selection process critical to a restaurant’s long-term success and devote significant resources to the investigation and evaluation of potential sites. The site selection process includes a review of trade area demographics through the use of a third party customer and site selection solution, as well as other competitive factors.We also rely on the franchisee’s knowledge of the trade area and market characteristics when selecting a location for a franchised restaurant. A member of our development team will visit each potential domestic restaurant location.We try to locate franchised and Company-owned restaurants in retail strip centers or freestanding buildings offering high visibility, curb appeal and easy accessibility. Development and Operations We intend to continue our expansion domestically in markets with significant long-term growth potential and where we believe we can use our competitive strengths to establish brand recognition and gain local market share.We believe our franchise-oriented business model will allow us to expand our restaurant base with limited capital expenditures and working capital requirements.While we plan to expand our domestic restaurant base primarily through opening new franchised restaurants, we also will continue to evaluate our mix of Company-owned and franchised restaurants and may strategically develop Company-owned restaurants, acquire franchised restaurants and re-franchise Company-owned restaurants.We also believe that our most promising development and system growth opportunities lie with experienced, well-capitalized, multi-restaurant operators. The rate at which we will be able to expand through franchise development is determined in part by our success at selecting qualified franchisees, by our ability to identify satisfactory sites in appropriate markets and by our ability to continue training and monitoring our franchisees. Franchise Operations We have adopted a franchising strategy that has two major components:continued development within our existing market areas and new development in strategically targeted domestic territories.We also intend to continue to seek appropriate international development opportunities. Franchise and development agreements. Our current forms of franchise agreements provide for: (i) an initial franchise fee of $25,000 for a Buffet Unit, $10,000 for a Delco Unit and $5,000 for an Express Unit, (ii) an initial franchise term of 20 years for a Buffet Unit, ten years for a Delco Unit, and five years for an Express Unit, plus a renewal term of ten years for a Buffet Unit or Delco Unit and five years for an Express Unit, (iii) required contributions equal to 1% of gross sales to the Pizza Inn Advertising Plan or to us, as discussed below, (iv) royalties equal to 4% of gross sales for a Buffet Unit or Delco Unit, and 5% of gross sales for an Express Unit, and (v) required advertising expenditures of at least 5% of gross sales for a Buffet Unit or Delco Unit, and 3.5% for an Express Unit.We have offered, to certain experienced restaurant operators, area developer rights in new and existing domestic markets.An area developer typically pays a negotiated fee to purchase the right to operate or develop restaurants within a defined territory and, typically, agrees to a multi-restaurant development schedule and to assist us in local franchise service and quality control in exchange for half of the franchise fees and royalties from all restaurants within the territory during the term of the agreement. Since the Pizza Inn concept was first franchised in 1963, industry franchising concepts and development strategies have changed, and our present franchise relationships are evidenced by a variety of contractual forms.Common to those forms are provisions that: (i) require the franchisee to follow the Pizza Inn system of restaurant operation and management, (ii) require the franchisee to pay a franchise fee and continuing royalties, and (iii) except for Express Units, prohibit the development of one restaurant within a specified distance from another. 5 Training.We offer numerous training programs for the benefit of franchisees and their restaurant crew managers.The training programs, taught by experienced Company employees, focus on food preparation, service, cost control, sanitation, safety, local store marketing, personnel management and other aspects of restaurant operation.The training programs include group classes, supervised work in Company-owned restaurants and special field seminars.Initial and certain supplemental training programs are offered free of charge to franchisees, who pay their own travel and lodging expenses.Restaurant managers train their staff through on-the-job training, utilizing video and printed materials produced by us. Standards.We require adherence to a variety of standards designed to ensure proper operations and to protect and enhance our brand.All franchisees are required to operate their restaurants in compliance with these written policies, standards and specifications, which include matters such as menu items, ingredients, materials, supplies, services, furnishings, decor and signs.Our efforts to maintain consistent operations may result from time to time in closing certain restaurants that have not achieved and maintained a consistent standard of quality or operations.We also maintain adherence to our standards through ongoing support and education of our franchisees by our franchise business consultants, who are deployed locally in markets where our franchisees are located. Company Operations One of our long-term objectives is to selectively expand the number of Company-owned restaurants by identifying appropriate opportunities.We believe that developing a domestic network of Company-owned restaurants will play an important strategic role in our predominately franchised operating structure.In addition to generating revenues and earnings, we expect to use domestic Company-owned restaurants as test sites for new products and promotions as well as restaurant operational improvements and as a forum for training new managers and franchisees.We also believe that as the number of Company-owned restaurants increases, they may add to the economies of scale available for advertising, marketing and other costs for the entire system. As of June 27, 2010, we operated three Buffet Units in Plano, Denton, and Fort Worth, Texas and had entered into a lease for a fourth Buffet Unit in Ft. Worth, Texas.The fourth Buffet Unit opened August 19, 2010 and on August 30, 2010 we acquired a Delco Unit in Ft. Worth, Texas from a franchisee.Subsequent to year end we also entered into a lease for a fifth Buffet Unit in Lewisville, Texas.From time to time, we also consider opportunities to acquire select franchisee-owned Buffet Units.We do not currently intend to operate any Express Units. Our ability to open Company-owned restaurants is affected by a number of factors, including the terms of available financing and our ability to locate suitable sites, negotiate acceptable lease or purchase terms, secure appropriate local governmental permits and approvals, supervise construction and recruit and train management personnel. International Operations We also offer master license rights to develop Pizza Inn restaurants in certain foreign countries, with negotiated fees, development schedules and ongoing royalties.A master licensee for a foreign country pays a negotiated fee to purchase the right to develop and operate Pizza Inn restaurants within a defined territory, typically for a term of 20 years, plus a ten-year renewal option.The master licensee agrees to a multi-restaurant development schedule and we train the master licensee to monitor and assist franchisees in their territory with local service and quality control, with support from us.In return, the master licensee typically retains half the franchise fees and half the royalties on all restaurants within the territory during the term of the agreement.Master licensees may open restaurants that they own and operate, or they may open sub-franchised restaurants owned and operated by third parties through agreements with the master licensee, but subject to our approval. Our first franchised restaurant outside of the United States opened in the late 1970s.As of June 27, 2010, there were 77 restaurants operating internationally, with 51 of those restaurants operated or sub-licensed by our franchisees in the United Arab Emirates and Saudi Arabia.In the fourth quarter of fiscal 2009, we appointed a Managing Director of Development for Asia Pacific to assist in the franchise development of the Asia Pacific region.Our ability to continue to develop select international markets is affected by a number of factors, including our ability to locate experienced, well-capitalized developers who can commit to an aggressive multi-restaurant development schedule and achieve maximum initial market penetration with minimal supervision by us. 6 Food and Supply Distribution We outsource our warehousing and distribution services to a reputable and experienced restaurant distribution company.Under our current agreement, Roma Food Enterprises, Inc. (“Roma”) makes deliveries to all domestic restaurants out of three of their distribution centers, with delivery territories and responsibilities for each determined according to geographical region.Norco provides product sourcing, purchasing, quality assurance, research and development, franchisee order and billing services, and logistics support functions.We continue to own a significant portion of the inventory warehoused and delivered by Roma, and franchisees are expected to continue to purchase such products from Norco.We believe this division of responsibilities for our purchasing, franchisee support and distribution systems has resulted in lower operating costs, logistical efficiencies and increased franchisee satisfaction.Norco is able to leverage the advantages of direct vendor negotiations and volume purchasing of food, equipment and supplies for the franchisees’ benefit in the form of a concentrated, one-truck delivery system, competitive pricing and product consistency.Operators are able to purchase all products and ingredients from Norco and have them delivered by experienced and efficient distributors.In order to assure product quality and consistency, our franchisees are required to purchase from Norco certain food products that are proprietary to the Pizza Inn system, including our cheese, pizza sauce, flour mixture and spice blend.In addition, almost all franchisees purchase other supplies from Norco.Franchisees may also purchase non-proprietary products and supplies from other suppliers who meet our requirements for quality and reliability. Norco continues to ship products and equipment to international franchisees.Non-proprietary food and ingredients, equipment and other supplies distributed by Roma are generally available from several qualified sources.With the exception of several proprietary food products, such as cheese and dough flour, we are not dependent upon any one supplier or limited group of suppliers.We contract with established food processors for the production of our proprietary products. We have not experienced any significant shortages of supplies or any delays in receiving our food or beverage inventories, restaurant supplies or products, and do not anticipate any difficulty in obtaining inventories or supplies in the foreseeable future.Prices charged to us by our suppliers are subject to fluctuation, and we may from time to time attempt to pass increased costs and savings on to our franchisees.We do not engage in commodity hedging. Advertising By communicating a common brand message at the regional, local market and restaurant levels, we believe we can create and reinforce a strong, consistent marketing message to consumers and increase our market share.We offer or facilitate a number of ways for the brand image and message to be promoted at the local and regional levels. The Pizza Inn Advertising Plan (“PIAP”) is a Texas non-profit corporation that is responsible for creating and producing print advertisements, television and radio commercials and in-store promotional materials, along with related advertising services for use by its members.Each operator of a Buffet Unit or Delco Unit is entitled to membership in PIAP.Nearly all of our existing franchise agreements for Buffet Units and Delco Units require the franchisees to become members of PIAP.Members contribute 1% of their gross sales to PIAP.PIAP is managed by a board of trustees comprised solely of franchisee representatives who are elected by the members each year.We do not have any ownership interest in PIAP.We provide certain administrative, marketing and other services to PIAP and are paid by PIAP for such services.As of June 27, 2010, the Company-owned Buffet Units and substantially all of our franchisees were members of PIAP.Operators of Express Units do not participate in PIAP.However, they contribute up to 1% of their gross sales directly to us to help fund purchases of Express Unit marketing materials and similar expenditures. In some market areas, groups of franchisees that are also participants of PIAP have formed local advertising cooperatives.These cooperatives, which may be formed voluntarily or may be required by us under the franchise agreements, establish contributions to be made by their members and direct the expenditure of these contributions on local media advertising using materials developed by PIAP and/or us. Franchisees are required to conduct independent marketing efforts in addition to their participation in PIAP and local cooperatives.We provide Company-owned and franchised restaurants with catalogs for the purchase of marketing and promotional items and pre-approved print and radio marketing materials.We have developed an internet-based system, The Pizza Inn Inn-tranet, by which all of our restaurants may communicate with us and place orders for marketing and promotional products. 7 Trademarks and Quality Control We own various trademarks, including the name "Pizza Inn," that are used in connection with the restaurants and have been registered with the United States Patent and Trademark Office.The duration of our trademarks is unlimited, subject to periodic renewal and continued use.In addition, we have obtained trademark registrations in several foreign countries and have periodically re-filed and applied for registration in others.We believe that we hold the necessary rights for protection of the trademarks essential to our business. Government Regulation We and our franchisees are subject to various federal, state and local laws affecting the operation of our restaurants.Each restaurant is subject to licensing and regulation by a number of governmental authorities, which include health, safety, sanitation, wage and hour, alcoholic beverage, building and fire agencies in the state or municipality in which the restaurant is located.Difficulties in obtaining, or the failure to obtain, required licenses or approvals could delay or prevent the opening of a new restaurant or require the temporary or permanent closing of existing restaurants in a particular area. We are subject to Federal Trade Commission (“FTC”) regulation and to various state laws regulating the offer and sale of franchises.The FTC requires us to furnish to prospective franchisees a franchise disclosure document containing prescribed information.Substantive state laws that regulate the franchisor-franchisee relationship presently exist in a number of states, and bills have been introduced in Congress from time to time that would provide for further federal regulation of the franchisor-franchisee relationship in certain respects.Some foreign countries also have disclosure requirements and other laws regulating franchising and the franchisor-franchisee relationship. Employees As of August 19, 2010, we had 202 employees, including 41 in our corporate office (of which five are part of our Norco division) and 13 full-time and 148 part-time employees at the Company-owned restaurants.None of our employees are currently covered by collective bargaining agreements. Industry and Competition The restaurant industry is intensely competitive with respect to price, service, location and food quality, and there are many well-established competitors with substantially greater brand recognition and financial and other resources than Pizza Inn.Competitors include a large number of international, national and regional restaurant and pizza chains, as well as local restaurants and pizza operators.Some of our competitors may be better established in the markets where our restaurants are or may be located.Within the pizza segment of the restaurant industry, we believe that our primary competitors are national pizza chains and several regional chains, including chains executing a “take and bake” concept.We also compete against the frozen pizza products available at grocery stores and large superstore retailers.A change in the pricing or other market strategies of one or more of our competitors could have an adverse impact on our sales and earnings. With respect to the sale of franchises, we compete with many franchisors of restaurants and other business concepts.We believe that the principal competitive factors affecting the sale of franchises are product quality,price, value, consumer acceptance, franchisor experience and support, and the quality of the relationship maintained between the franchisor and its franchisees.In general, there is also active competition for management personnel and attractive commercial real estate sites suitable for our restaurants. Our Norco division competes with both national and local distributors of food and other restaurant suppliers.The distribution industry is very competitive.We believe that the principal competitive factors in the distribution industry are product quality, customer service and price.Norco or its designees are the sole authorized suppliers of certain proprietary products that all Pizza Inn restaurants are required to use. 8 ITEM 1A. RISK FACTORS. Not required for a smaller reporting company. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable. ITEM 2.PROPERTIES. The Company leases its 38,130 square foot corporate office facility from Vintage Interests, L.P. pursuant to a sale-leaseback transaction with average annual lease payments of approximately $11.00 per square foot.This lease began on December 19, 2006 and has a ten year term. As of June 27, 2010, the Company also operated three Buffet Units from leased locations.Subsequent to year end, we commenced operating a fourth Buffet Unit from a leased location, entered into a lease for a fifth Buffet Unit and entered into a lease for a Delco Unit that the Company acquired from a franchisee.The leases cover premises from 4,000 to 4,500 square feet and have initial terms of from five to ten years, contain provisions permitting renewal for one or more specified terms at specified rental rates and average annual lease payments of $15.00 to $28.00 per square foot. We closed two leased Buffet Units in the Houston, Texas market in the first quarter of fiscal 2008.During the fourth quarter of fiscal 2010, the Company entered into a lease buy-out of one of these locations for $150,000 which eliminated all future obligations under the lease.The remaining location has approximately 4,347 square feet at an annual rate of approximately $13.00 per square foot and expires in 2015. The Company owns property in Little Elm, Texas that was purchased in June 2003 and from which the Company previously operated a Delco Unit.The Company has listed the property with a broker for either sale or lease to a third party.This property was included in property, plant and equipment at June 27, 2010. ITEM 3.LEGAL PROCEEDINGS. The Company is subject to claims and legal actions in the ordinary course of its business.The Company believes that all such claims and actions currently pending against it are either adequately covered by insurance or would not have a material adverse effect on the Company’s annual results of operations, cash flows or financial condition if decided in a manner that is unfavorable to the Company. ITEM 4.(REMOVED AND RESERVED) PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. As of September 13, 2010, there were approximately 1,947 stockholders of record of the Company's common stock. The Company had no sales of unregistered securities during fiscal 2010 or 2009. The Company's common stock is listed on the Capital Market of the NASDAQ Stock Market, LLC (“NASDAQ”) under the symbol “PZZI”. The following table shows the highest and lowest price per share of the common stock during each quarterly period within the two most recent fiscal years, as reported by NASDAQ.Such prices reflect inter-dealer quotations, without adjustment for any retail markup, markdown or commission. 9 High Low Fiscal 2010: Fourth Quarter Ended 6/27/2010 $ $ Third Quarter Ended 3/28/2010 Second Quarter Ended 12/27/2009 First Quarter Ended 9/27/2009 Fiscal 2009: Fourth Quarter Ended 6/28/2009 $ $ Third Quarter Ended 3/29/2009 Second Quarter Ended 12/28/2008 First Quarter Ended 9/28/2008 Under the Company’s primary credit facility, the Company is restricted from any payment of dividends or other distributions on its common stock.The Company did not pay any dividends on its common stock during the fiscal years ended June 27, 2010 and June 28, 2009.Any determination to pay cash dividends in the future will be at the discretion of the Company’s board of directors and will be dependent upon the Company’s results of operations, financial condition, capital requirements, contractual restrictions and other factors deemed relevant.Currently, there is no intention to pay any dividends on our common stock. 2007 Stock Purchase Plan On May 23, 2007, the Company’s board of directors approved a stock purchase plan (the “2007 Stock Purchase Plan”) authorizing the purchase on our behalf of up to 1,016,000 shares of our common stock in the open market or in privately negotiated transactions.On June 2, 2008, the Company’s board of directors amended the 2007 Stock Purchase Plan to increase the number of share of common stock the Company may repurchase by 1,000,000 shares to a total of 2,016,000 shares. On April 22, 2009 the Company’s board of directors amended the 2007 Stock Purchase Plan again to increase the number of shares of common stock the Company may repurchase by 1,000,000 shares to a total of 3,016,000 shares. The 2007 Stock Purchase Plan does not have an expiration date.There were no stock purchases in the fiscal year ended June 27, 2010. The Company’s ability to purchase shares of our common stock is subject to various laws, regulations and policies as well as the rules and regulations of the Securities and Exchange Commission (the “SEC”). Subsequent to June 27, 2010, the Company has not repurchased any outstanding shares but may make further purchases under the 2007 Stock Purchase Plan. The Company may also purchase shares of our common stock other than pursuant to the 2007 Stock Purchase Plan or other publicly announced plans or programs. Equity Compensation Plan Information The following table furnishes information with respect to the Company’s equity compensation plans (including individual compensation arrangements) as of June 27, 2010: 10 Number of securities to Weighted-average Number of securities be issued upon exercise exercise price of remaining available for Plan of outstanding options, outstanding options, future issuance under Category warrants, and rights warrants, and rights equity compensation plans Equity compensation plans approved by security holders Equity compensation plans not approved by security holders - $ - - Total Additional information regarding equity compensation can be found in the notes to the consolidated financial statements. ITEM 6. SELECTED FINANCIAL DATA Not required for smaller reporting company. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Results of Operations The following discussion should be read in conjunction with the consolidated financial statement and accompanying notes appearing elsewhere in this Annual Report on Form 10-K and may contain certain forward-looking statements.See “Risks Associated with Forward-Looking Statements.” Overview The Company is a franchisor and food and supply distributor to a system of restaurants operating under the trademark “Pizza Inn”.At June 27, 2010, there were 312 Pizza Inn restaurants, consisting of three Company-owned restaurants and 309 franchised restaurants.At June 27, 2010, the domestic restaurants were operated as: (i) 151 Buffet Units; (ii) 35 Delco Units; and (iii) 49 Express Units.The 235 domestic restaurants were located in 18 states predominately situated in the southern half of the United States.Additionally, the Company had 77 international restaurants located in eleven foreign countries. Diluted earnings per common share were $0.15 in fiscal 2010 as compared to $0.14 per share in the prior year.Net income for fiscal 2010 was unchanged at $1.2 million on revenues of $40.9 million in the current year and $43.8 million in the prior year.Pre-tax income from continuing operations was $2.2 million for fiscal 2010 as compared to $1.9 million in the prior year. Results of operations for fiscal 2010 and 2009 each included 52 weeks. Management believes that key performance indicators in evaluating financial results include chain-wide domestic retail sales and the number and type of restaurants operating domestically.The following table summarizes these key performance indicators. 11 Fiscal Year Ended Domestic Restaurants June 27, June 28, Chainwide retail sales Buffet Units (in thousands) $ $ Chainwide retail sales Delco Units (in thousands) $ $ Chainwide retail sales Express Units (in thousands) $ $ Average number of Buffet Units Average number of Delco Units 37 40 Average number of Express Units 47 54 Fiscal Year Ended International Restaurants June 27, June 28, Chainwide retail sales Buffet Units (in thousands) $ $ Chainwide retail sales Delco Units (in thousands) $ $ Chainwide retail sales Express Units (in thousands) $ $ Average number of Buffet Units 14 12 Average number of Delco Units 50 47 Average number of Express Units 9 9 Total domestic chainwide sales decreased 8% for the year ended June 27, 2010 and total international chainwide sales decreased 5% compared to the prior year.Domestic comparable store sales were also 8% lower than the prior year primarily due to high unemployment and competitor discount pricing promotions. Revenues Revenues are primarily derived from sales of food, paper products and supplies by Norco to franchisees, franchise royalties and franchise fees.Financial results are dependent in large part upon the pricing and cost of these products and supplies to franchisees and the level of chain-wide retail sales, the latter of which is driven by changes in same store sales and restaurant count. Total revenues for the fiscal year ended June 27, 2010 decreased 6.8%, or $3.0 million, to $40.9 million from $43.9 million the prior year.Food and supply sales decreased $3.8 million driven primarily by a decrease in total domestic chain-wide retail sales, while restaurant sales increased $1.0 million primarily due to the opening of a new Company store in the second quarter of fiscal 2010. Food and Supply Sales Food and supply sales by Norco include food and paper products and other distribution revenues.Food and supply sales decreased 10%, or $3.8 million, to $33.9 million in fiscal 2010 from $37.8 million the prior year.The decrease in food and supply sales was due primarily to the combined impact of (i) a 9% decrease in cheese prices, (ii) an 8% decline in chainwide domestic retail sales resulting from an average of 12 fewer units, and (iii) 8% lower domestic comparable store sales than prior year. Franchise Revenue Franchise revenue, which includes income from royalties and franchise fees, decreased 3%, or $0.1 million, in fiscal 2010 compared to the prior year.Lower royalties, primarily due to lower retail sales resulting from fewer stores and lower comparable store sales, were partially offset by increased international development fees and higher domestic franchise fees.The following chart summarizes the major components of franchise revenue (in thousands): 12 Fiscal Year Ended June 27, June 28, Domestic royalties $ $ International royalties Domestic franchise fees 94 International development fees 85 - Franchise revenue $ $ Restaurant Sales Restaurant sales, which consist of revenue generated by the Company-owned restaurants, increased 53%, or $1.0 million, in fiscal 2010 compared to the prior year.The increase was primarily the result of sales generated by the new Company store in Fort Worth, Texas. The following chart details revenues at Company-owned restaurants (in thousands): Fiscal Year Ended June 27, June 28, Plano, Texas $ $ Denton, Texas - opened October 2008 Fort Worth, Texas - opened September 2009 - Total restaurant sales $ $ Cost of Sales Cost of sales decreased 9% or $3.3 million in fiscal 2010 compared to the prior year.This decrease was primarily the result of lower food and supply sales, lower cheese cost and lower distribution fees.Cost of sales, as a percentage of food and supply sales and restaurant sales, improved to 90% for fiscal 2010 compared to 92% for fiscal 2009. Franchise Expenses Franchise expenses include selling, general and administrative expenses (primarily wages and travel expenses) directly related to the sale and continuing service of franchises and territories.These expenses increased slightly in fiscal 2010 compared to the prior year primarily as the result of higher payroll and travel expenses, partially offset by lower amortization, administrative expenses, trade show costs and research and development.The following chart summarizes the variances in franchise expenses (in thousands): 13 Fiscal Year Ended June 27, June 28, Payroll $ $ Administrative expenses 46 87 Travel Research and development 39 75 Trade shows 18 52 Training materials 19 42 Depreciation and amortization - 46 Professional fees 46 66 Utilities 34 39 Total franchise expenses $ $ General and Administrative Expenses General and administrative expenses increased 7%, or $0.2 million, in fiscal 2010 compared to last year.The following chart summarizes the variances in general and administrative expenses (in thousands): Fiscal Year Ended June 27, June 28, Legal and other professional fees $ $ Depreciation and amortization 97 Payroll Allocated overhead ) ) Company stores Information technology 79 Repairs and maintenance 38 41 Utilities Administrative expenses and other Occupancy costs Stock compensation Total general and administrative expenses $ $ The increase in general and administrative was primarily due to increases in legal and other professional fees related to a franchise lawsuit and company store expenses due to pre-opening and other costs relating to the new store in Fort Worth, Texas, partially offset by in information technologyprogramming costs, utility costs and administrative and other costs. Provision for Bad Debt Bad debt provision related to accounts receivable from franchisees increased by $80,000 to $155,000 in fiscal 2010 compared to $75,000 in the prior year. The current year includes an additional allowance due to the unexpected closure of two Buffet Units and the subsequent bankruptcy filing by one franchisee.The Company believes that the remaining restaurant closings in fiscal year 2010 did not have a material impact on collectibility of outstanding receivables and royalties because most of these closed restaurants were low volume units.For restaurants that are anticipated to close or are exhibiting signs of financial distress, credit terms are typically restricted, weekly food orders are required to be paid for prior to delivery and royalty and advertising fees are collected as add-ons to the delivered price of weekly food orders. 14 Interest Expense Interest expense increased $5,000 for the year ended June 27, 2010, compared to prior year due to higher average borrowings on the Company’s credit facilities in the current year.The higher average debt balance during fiscal 2010 was primarily attributed to the opening of the Ft. Worth, Texas Company store. Income Tax Expense As the result of increased operating income, the Company booked an income tax expense of $0.8 million for the year ended June 27, 2010 compared to $0.5 million for the prior year.The effective tax rate for June 27, 2010 differed from the U.S. federal statutory rate (“statutory rate”) of 34% due to the effects of state taxes. The effective tax rate for June 28, 2009 differed from the statutory rate due to the effect of state taxes and an adjustment to the deferred tax asset related to other reserves. Restaurant Openings and Closings During fiscal 2010, a total of 25 new restaurants opened, including 13 domestic and 12 international restaurants.Domestically, 19 restaurants were closed by franchisees or terminated by the Company, typically because operations were not up to Company standards or there was poor financial performance.In addition, 3 international restaurants were closed.The following chart summarizes restaurant openings and closings for the year ended June 27, 2010 compared to the prior year: Fiscal year ended June 27, 2010 Beginning End of Domestic of Period Opened Closed Period Buffet Units 7 8 Delco Units 38 4 7 35 Express Units 51 2 4 49 International Units 68 12 3 77 Total 25 22 Fiscal year ended June 28, 2009 Beginning End of Domestic of Period Opened Closed Period Buffet Units 3 9 Delco Units 41 1 4 38 Express Units 56 6 11 51 International Units 68 4 4 68 Total 14 28 Liquidity and Capital Resources Sources and Uses of Funds Cash flows from operating activities are generally the result of net income adjusted for depreciation and amortization and changes in working capital.Cash provided by operations was $1.5 million in both fiscal years 2010 and 2009. The Company used cash for investing activities of approximately $0.8 million in fiscal 2010 mainly for the new Company store in Fort Worth, Texas that opened in September 2009 and the new store in Fort Worth opening in August 2010. The Company used cash for investing activities of approximately $1.0 million in fiscal 2009 mainly for the new Company store that opened in Denton, Texas in October 2008 and the purchase of computer and software upgrades in the corporate office. Cash flows from financing activities generally reflect changes in the Company's net borrowings during the period, together with treasury stock purchases and exercise of stock options.During fiscal 2010, the Company used $.3 million to pay down bank debt.During fiscal 2009, the Company used $2.0 million to repurchase treasury stock and increased net borrowings on its revolving credit facility of $0.6 million, for a net use of cash for financing activities of $1.4 million. 15 Credit Facilities On January 11, 2010, the Company entered into a Loan Agreement with Amegy Bank National Association (“Amegy”) providing for a $2.0 million revolving credit facility (with a $250 thousand letter of credit subfacility) and a $1.0 million term loan facility. The Company may borrow, repay and reborrow under the revolving credit facility through January 11, 2013, at which time all amounts outstanding under the revolving credit facility mature.Availability under the revolving credit facility is limited by advance rates on eligible inventory and accounts receivable, and the Company is required to maintain a zero balance on the revolving credit facility for at least 30 consecutive days each year.Interest on indebtedness from time to time outstanding under the revolving credit facility is computed at Amegy’s prime rate and is payable monthly.A quarterly commitment fee of 0.25% is payable on the average unused portion of the revolving credit facility. Through January 11, 2011, Amegy has agreed to make up to four term loans under the term facility.Advances for such term loans are limited by a percentage of the costs of equipment and leasehold improvements for new restaurant locations of the Company and may not be reborrowed after repayment.Interest only is payable monthly on each term loan for up to 120 days after the initial advance.Thereafter, each term loan is payable in 36 equal monthly installments of principal plus accrued interest.Interest on each term loan accrues at Amegy’s prime rate plus 1% or, at the Company’s option, a fixed rate determined by Amegy.A fee of 0.5% of the total term loan facility was paid at closing. The obligations of the Company under the Loan Agreement are secured by a pledge of substantially all of the assets of the Company and its subsidiaries including, but not limited to, accounts receivable, inventory and equipment.The Loan Agreement contains various affirmative covenants which, among other things, require the Company to provide Amegy with certain financial statements, compliance statements, reports and other information.The Loan Agreement also contains various negative covenants which, among other things, require the Company to maintain certain financial ratios and restrict the ability of the Company to engage in certain activities.If an event of default occurs under the Loan Agreement, Amegy may terminate all commitments under the credit facilities and declare all unpaid principal, interest and other amounts owing under the credit facilities to be immediately due and payable.As of June 27, 2010 the balance on the term loan facility was $330,000 with an interest rate of 6% and the balance on the revolving credit facility was zero with an interest rate of 5%. Liquidity We expect to fund continuing operations, planned capital expenditures, new restaurant openings and any additional repurchases of our common stock for the next fiscal year from operating cash flow and amounts available under our credit facilities.Based on budgeted and year-to-date cash flow information, we believe that we have sufficient liquidity to satisfy our cash requirements for the 2011 fiscal year. 16 Critical Accounting Policies and Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company’s management to make estimates and assumptions that affect our reported amounts of assets, liabilities, revenues, expenses and related disclosure of contingent liabilities.The Company bases its estimates on historical experience and various other assumptions that it believes are reasonable under the circumstances.Estimates and assumptions are reviewed periodically.Actual results could differ materially from estimates. The Company believes the following critical accounting policies require estimates about the effect of matters that are inherently uncertain, are susceptible to change, and therefore require subjective judgments.Changes in the estimates and judgments could significantly impact the Company’s results of operations and financial condition in future periods. Accounts receivable consist primarily of receivables generated from food and supply sales to franchisees and franchise royalties.The Company records a provision for doubtful receivables to allow for any amounts which may be unrecoverable based upon an analysis of the Company’s prior collection experience, customer creditworthiness and current economic trends.Actual realization of accounts receivable could differ materially from the Company’s estimates. Inventory, which consists primarily of food, paper products and supplies primarily warehoused by the Company’s third-party distributor, is stated at lower of cost or market, with cost determined according to the weighted average cost method.The valuation of inventory requires us to estimate the amount of obsolete and excess inventory.The determination of obsolete and excess inventory requires us to estimate the future demand for the Company’s products within specific time horizons, generally six months or less.If the Company’s demand forecast for specific products is greater than actual demand and the Company fails to reduce purchasing accordingly, the Company could be required to write down additional inventory, which would have a negative impact on the Company’s gross margin. The Company reviews long-lived assets for impairment when events or circumstances indicate that the carrying value of such assets may not be fully recoverable.Impairment is evaluated based on the sum of undiscounted estimated future cash flows expected to result from use of the assets compared to their carrying value.If impairment is recognized, the carrying value of the impaired asset is reduced to its fair value, based on discounted estimated future cash flows.During fiscal years 2010 and 2009, the Company tested its long-lived assets for impairment and determined there was no impairment. The Company continually evaluates the realizability of its deferred tax assets based upon the Company’s analysis of existing tax credits by jurisdiction and expectations of the Company’s ability to utilize these tax assets through a review of estimated future taxable income and establishment of tax strategies.These estimates could be materially impacted by changes in future taxable income, the results of tax strategies or changes in tax law. The Company recognizes food and supply revenue when products are delivered and the customer takes ownership and assumes risk of loss, collection of the relevant receivable is probable, persuasive evidence of an arrangement exists and the sales price is fixed or determinable.Franchise revenue consists of income from license fees, royalties, and area development and foreign master license sales.License fees are recognized as income when there has been substantial performance of the agreement by both the franchisee and the Company, generally at the time the restaurant is opened.Royalties are recognized as income when earned. On June 25, 2007, the Company adopted FIN 48, which prescribes a comprehensive model for how a company should recognize, measure, present, and disclose in its financial statements uncertain tax positions that it has taken or expects to take on a tax return.FIN 48 requires that a company recognize in its financial statements the impact of tax positions that meet a “more likely than not” threshold, based on the technical merits of the position.The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement.As of June 27, 2010 and June 28, 2009, the Company had no uncertain tax positions. The Company assesses its exposures to loss contingencies from legal matters based upon factors such as the current status of the cases and consultations with external counsel and provides for the exposure by accruing an amount if it is judged to be probable and can be reasonably estimated. If the actual loss from a contingency differs from management’s estimate, operating results could be adversely impacted. 17 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not required for a smaller reporting company. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See information set forth on Index to Consolidated Financial Statements appearing on page F-1 of this report on Form 10-K. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A(T). CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures The Company’s management, with the participation of the Company’s principal executive officer and principal financial officer, evaluated the effectiveness of the Company’s disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, the principal executive officer and principal financial officer concluded that the Company’s disclosure controls and procedures, as of the end of the period covered by this report, were effective in assuring that the information required to be disclosed by the Company in reports filed under the Securities Exchange Act of 1934 is (i) accumulated and communicated to management, including the principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding disclosure, and (ii) recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. Management Report on Internal Control over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate “internal control over financial reporting” (as defined in Rule 13a-15(f) under the Securities Exchange Act of 1934).Under the supervision and with the participation of management, including our principal executive officer and principal financial officer, the Company has conducted an evaluation of the effectiveness of its internal control over financial reporting. The Company’s management based it’s evaluation on criteria set forth in the framework in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based upon that evaluation, management has concluded that our internal control over financial reporting was effective as of June 27, 2010.During the most recent fiscal quarter, there have been no changes in the Company’s internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, its internal control over financial reporting. ITEM 9B. OTHER INFORMATION. There is no information required to be disclosed under this Item. 18 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. The information required by this Item is incorporated by reference from the Company’s definitive proxy statement to be filed with the SEC pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. ITEM 11. EXECUTIVE COMPENSATION. The information required by this Item is incorporated by reference from the Company’s definitive proxy statement to be filed with the SEC pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The information required by this Item is incorporated by reference from the Company’s definitive proxy statement to be filed with the SEC pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE. The information required by this Item is incorporated by reference from the Company’s definitive proxy statement to be filed with the SEC pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. The information required by this Item is incorporated by reference from the Company’s definitive proxy statement to be filed with the SEC pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. (a) 1. The financial statements filed as part of this report are listed in the Index to Financial Statements and Supplemental Data under Part II, Item 8 of this Form 10-K. 2. The financial statement schedule filed as part of this report are listed in the Index to Financial Statements and Supplemental Data under Part II, Item 8 of this Form 10-K. 3. Exhibits: Amended and Restated By-Laws (filed as Exhibit 3.1 to Form 10-K for the fiscal year ended June 25, 2006 and incorporated herein by reference). Restated Articles of Incorporation(filed as Exhibit 3.2 to Form 10-K for the fiscal year ended June 25, 2006 and incorporated herein by reference). 2005 Non-Employee Directors Stock Award Plan of the Company and form of Stock Option Award Agreement (filed as Exhibit 10.25 to Form 10-K for the fiscal year ended June 26, 2005 and incorporated herein by reference).* 19 2005 Employee Incentive Stock Option Award Plan of the Company and form of Stock Option Award Agreement (filed as Exhibit 10.26 to Form 10-K.for the fiscal year ended June 26, 2005 and incorporated herein by reference).* Employment Letter dated January 26, 2007, between Pizza Inn, Inc. and Charles R. Morrison (filed as Exhibit 10.1 to Form 8-K filed February 6, 2007, and incorporated herein by reference).* Employment Letter dated June 23, 2008, between Pizza Inn, Inc. and Nancy Ellefson (filed herewith).* Employment Letter dated January 23, 2009, between Pizza Inn, Inc. and Madison Jobe (filed as Exhibit 10.1 to Form 8-K filed April 26, 2010, and incorporated herein by reference).* Loan Agreement dated January 11, 2010 between the Company and Amegy Bank National Association (filed as Exhibit 10.1 to Form 8-K filed January 15, 2010 and incorporated herein by reference). List of Subsidiaries of the Company (filed as Exhibit 21.0 to the Company’s Annual Report on Form 10-K for the fiscal year ended June 26, 1994 and incorporated herein by reference). Consent of Independent Registered Public Accounting Firm. Consent of Independent Registered Public Accounting Firm. Rule 13a-14(a)/15d-14(a) Certification of Principal Executive Officer. Rule 13a-14(a)/15d-14(a) Certification of Principal Financial Officer. Section 1350 Certification of Principal Executive Officer. Section 1350 Certification of Principal Financial Officer. * Denotes a management contract or compensatory plan, contract or arrangement. 20 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pizza Inn, Inc. Date: September 16, 2010 By: /s/ Charles R. Morrison Charles R. Morrison President and Chief Executive Officer (Principal Executive Officer) By: /s/ Nancy Ellefson Vice President of Financeand Principal Accounting Officer (Principal Financial Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Name and Position Date /s/Mark E. Schwarz September 16, 2010 Mark E. Schwarz Director and Chairman of the Board /s/Ramon D. Phillips September 16, 2010 Ramon D. Phillips Director and Vice Chairman of the Board /s/ Steven M. Johnson September 16, 2010 Steven M. Johnson Director /s/ James K. Zielke September 16, 2010 James K. Zielke Director /s/Robert B. Page September 16, 2010 Robert B. Page Director /s/ William C. Hammett, Jr. September 16, 2010 William Hammett Director /s/ Clinton J. Coleman September 16, 2010 Clinton J. Coleman Director 21 PIZZA INN, INC. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Description Page No. Report of Independent Registered Public Accounting Firm – Montgomery Coscia Greilich LLP F-2 Report of Independent Registered Public Accounting Firm – BDO USA, LLP (formerly known as BDO Seidman, LLP) F-3 Consolidated Statements of Operations for the years ended June 27, 2010 and June 28, 2009. F-4 Consolidated Balance Sheets at June 27, 2010 and June 28, 2009. F-5 Consolidated Statements of Shareholders' Equity for the years ended June 27, 2010 and June 28, 2009. F-6 Consolidated Statements of Cash Flows for the years ended June 27, 2010 and June 28, 2009. F-7 Supplemental Disclosures of Cash Flow Information for the years ended June 27, 2010 and June 28, 2009. F-8 Notes to Consolidated Financial Statements. F-9 F - 1 Report of Independent Registered Public Accounting Firm Board of Directors and Shareholders Pizza Inn, Inc. The Colony, Texas We have audited the accompanying consolidated balance sheet of Pizza Inn, Inc. as of June 27, 2010 and the related consolidated statements of operations, shareholders’ equity, and cash flows for the year ended June 27, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Pizza Inn, Inc. as of June 27, 2010, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Montgomery Coscia Greilich LLP Plano, Texas September 15, 2010 F - 2 Report of Independent Registered Public Accounting Firm Board of Directors and Shareholders Pizza Inn, Inc. The Colony, Texas We have audited the accompanying consolidated balance sheet of Pizza Inn, Inc. as of June 28, 2009 and the related consolidated statements of operations, shareholders’ equity, and cash flows for the year ended June 28, 2009.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Pizza Inn, Inc. at June 28, 2009, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ BDO USA, LLP (formerly known as BDO Seidman, LLP) /s/ BDO Seidman, LLP Dallas, Texas September 23, 2009 F - 3 PIZZA INN, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Year Ended June 27, June 28, REVENUES: Food and supply sales $ $ Franchise revenue Restaurant sales COSTS AND EXPENSES: Cost of sales Franchise expenses General and administrative expenses Severance - 68 Provision for bad debts 75 Litigation costs - Interest expense 62 57 INCOME FROM CONTINUING OPERATIONS BEFORE TAXES Income tax expense INCOME FROM CONTINUING OPERATIONS Loss from discontinued operations, net of income tax benefit ) ) NET INCOME $ $ EARNINGS (LOSS) PER SHARE OF COMMON STOCK - BASIC: Income from continuing operations $ $ Loss from discontinued operations $ ) $ ) Net income $ $ EARNINGS (LOSS) PER SHARE OF COMMON STOCK - DILUTED: Income from continuing operations $ $ Loss from discontinued operations $ ) $ ) Net income $ $ Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted See accompanying Reports of Independent Registered Public Accounting Firms and Notes to Consolidated Financial Statements. F - 4 PIZZA INN, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) June 27, June 28, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $178 and $203, respectively Income tax receivable 80 Inventories Property held for sale 16 17 Deferred income tax assets Prepaid expenses and other Total current assets LONG-TERM ASSETS Property, plant and equipment, net Deferred income tax assets 48 86 Deposits and other 81 $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ $ Deferred revenues Accrued expenses Bank debt - Total current liabilities LONG-TERM LIABILITIES Deferred gain on sale of property Deferred revenues, net of current portion Bank debt Other long-term liabilities 27 37 Total liabilities COMMITMENTS AND CONTINGENCIES (See Notes F and I) SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 15,130,319 shares;outstanding 8,010,919 shares Additional paid-in capital Retained earnings Treasury stock at cost 7,119,400 shares ) ) Total shareholders' equity $ $ See accompanying Reports of Independent Registered Public Accounting Firms and Notes to Consolidated Financial Statements. F - 5 PIZZA INN, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (In thousands) Additional Treasury Common Stock Paid-in Retained Treasury Stock Shares Amount Capital Earnings Shares at Cost Total BALANCE, JUNE 29, 2008 Treasury stock purchases - - - Stock compensation expense - Net income - BALANCE, JUNE 28, 2009 Stock compensation expense - Net income - BALANCE, JUNE 27, 2010 See accompanying Reports of Independent Registered Public Accounting Firms and Notes to Consolidated Financial Statements. F - 6 PIZZA INN, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended June 27, June 28, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Provision for bad debt 75 Stock compensation expense Deferred income taxes ) 88 Changes in operating assets and liabilities: Notes and accounts receivable ) Income tax receivable ) Inventories ) 25 Accounts payable - trade ) ) Accrued expenses ) Prepaid expenses and other ) 80 Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Cash used for investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net (payments) borrowings of long-term bank debt ) Purchases of treasury stock - ) Cash used for financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ See accompanying Reports of Independent Registered Public Accounting Firms and Notes to Consolidated Financial Statements. F - 7 PIZZA INN, INC. SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION (In thousands) Year Ended June 27, June 28, CASH PAID FOR: Interest payments $
